E           ORNEY           GENERAL




Honorable Price    Daniel                Opinion No.     WW-1085
Governor
Austin,  Texas                           Be:   Constitutionality of the Eckhardt
                                               Bill levying a gas production tax
                                               on Severance producers    and dedi-
Dear   Governor   Daniel:                      cated reserve producers.

         You have requested the opinion of this office regarding the
constitutionality of the Eckhardt Bill, a copy of which is attached to
this opinion for reference  purposes.

         This bill levies a gas production tax in addition to the tax
levied by Article 3.01 of Chapter 3, Title 122A, Taxation General
V. A. T. S. and amends said Chapter 3 by adding a new article to be
designated Article    3. 11.  The tax is levied on the “residue   gas”‘,as that
term is defined in the bill and the rate is on an M. C. F. basis,      and
calculated   so that all gas severed from the earth and waters of this
State shall be taxed at least at the rate of one cent per thousand cubic
feet, including the seven per cent of value taxed by Article 3. 01.        The
additional tax (which applies only when gas is not being taxed at a rate
equal to or greater than one cent per M. C. F. ) is levied against the
producer,    except where there is a “dedicated reserve      contract” be -
tween a producer and a “dedicated       reserve producer”,    in which event
the additional tax is levied against the “dedicated reserve producer. I’
“Dedicated    reserve producer” is defined as follows:

         ‘I ’ Dedicated reserve producer’ means any person hold-
         ing a written contract for a designated term specified
         therein,    which confers upon such person the right to take
         title to gas from particular    lands, leases and reservoirs
         in this State and imposes upon a severance     producer the
         duty to supply all or a designated quantity or portion of
         gas produced by that Severance producer (or by that
         severance     producer in conjunction with other severance
         producers)     to the dedicated reserve producer at a fixed
         or determinable      price. I’

and “dedicated    reserve   contract”   is defined   as follows:
Honorable    Price   Daniel,   page 2   (WW-1085)




        ” ’Dedicated reserve   contract’ means a written contract
        for a designated term specified therein, which confer8
        upon a dedicated reserve producer the right to take title
        to gas from particular   lands, leases and reservoirs   in
        this State, and imposes upon a severance    producer the
        duty to supply all or a designated quantity or portion of
        gas produced by that severance    producer (or by that
        severance   producer in conjunction with others) to a~dedi-
        cated reserve producer at a fixed or determinable     price. ”

         As this bill levies a gas production tax it does not violate the
commerce      clause of the United States Constitution.        A tax is not a
burden upon interstate       commerce    if the taxed ~incident is separable and
attributable    to a local activity,  even though such incident or activity
arises exclusively      from transactions    in interstate co-erce.         See city
of Chicago v. Willett Co.,        344 U.S. 574, (1953), and Pacific T. & T.
v. Tax Commission,         297 U.S. 403, (1936).      Production is strictly a
local activity.     A tax on production or, severance, doea not violate the,
commerce      clause even though the article or commodity produced or
severed is immediately        destined for transportation     in interstate  com-
merce.     Oliver Iron Mining Company v. Lord, “262 U. S. 172, (1923);
Hope Natural Gas Co. v. Hall, 274 U.S. 284, (1927);              Utah v. Pfost,
286 U.S. 165 (1932);   Toomer v. Witsell,     334 U.S. 385, (1948);
Michigan-Wisconsin        v. Calvert,   347~U. S. 157 (1954).

        As Texas gas can only be praduced in Texas,      the taxabk inci-
dent, which is production,   cannot be levied by any other state and
thereby subject interstate  commerce    to multiple taxation.-  See Cover-
dale v. Arkansas -~Louisiana,   303 U.S. 604 (1938).       :

         Dedication contracts between producers          and “dedicated reserve
producers,    ‘I as they exist in the ~industry, definitely appear to create
substantial and beneficial      interests  in the “dedicated    reserve producers”
which will sustain the tax.       Such contracts dedicate and set aside prior
to production certain gas under particular         lands, leases or within certain
reservoirs,      confer upon the “dedicated reserve producers”          the preferen-
tial and exclusive     right to take title to the gas when it is produced under
the contract,     and obligates the producers     to .sever the gas and do all
other acts necessary       to make the gas conform to contract specifications
for delivery to the “dedicated       reserve producers.     ” Support for the pro-
position that the “dedicated reserve producers”           in this situation acquire
a taxable interest in production is found in the following cases:
.




    Honorable   Price   Daniel,   page 3    (WW-1085)




            Barwise V. Sheppard,      299 U.S. 33 (1936);
            Canadian River Gas Company v. Bivins,           137 Tex.
347, 153 S.W.2d 432 (1941);
            Cities Service Oil Company v. McCrory,           191 S.W.
2d 791 (Tex. Civ. App.,    1941, no writ hist. );
            Sheppard V. Stanolind Oil & Gas Company,           125
S.W.2d 643 (Tex. Civ. App. 1939, err. ref. );
            Southwest Pipeline Company V. Empire Natural
            Gas Company,      33 F.2d 248 (C. C. A.,   8th Cir.,   1929);
            Greenshield   v. Warren Petroleum        Corporation,    248
F.2d 61 (C. C. A.,   10th Cir.,   1957);
            Graham v. Omar Gasoline Company,            253 S.W. 896;
            American    Refining Co.,   et al. V. Tidal Western Oil
            Corporation,    264 S.W. 335 (Tex. Civ. App.,      1924,
            error ref. ).

            See also
            Tennessee   Gas Transmission    Company        v.   Martin,
            331 S.W.2d 947 (Tex. Civ. App. I 1960).


            As the tax is equal and uniform against all persons similarly
    circumstanced   and all taxpayers are treated alike, this bill does not
    violate the equal protection clause of the Fourteenth Amendment of tM
    United States Constitution,  or the equality and uniformity requirements
    embodied in Sections 1 and 2 of Article VIII of the Constitution of Texas.

              The equal protection clause and the provisions         of a state con-
    stitution requiring equality and uniformity of taxation impose identical
    restrictions    upon the State.    National Tea Co. V. State, 286 N.W. 360
    (Minn. Sup. Ct. s 1939);     and see Union Bank and Trust Co. V. Phelps,
    288 U.S. 181, 53 S. Ct. 321 (1933); and Brown County, Texas V. Atlan-
    tic Pipe Line Co. , 91 F.2d 394 (C. C. A.,      5th Cir.,    1937).    These
    restrictions    have been said to be “extremely     limited. ” Wisconsin~v.
    J. C. Penney Company,          311 U.S. 435, 61 S. Ct. 246 (1940).        It is
    recognized     that absolute equality in taxation is impossible       of attainment.
    Atchison,     T. & S. F. Ry. Co. v. Collins,     et al.,   294 F. 742, 745 (II. S.
    D. C., N. D. Cal.,       1923), appeal dis. 267 U.S. 609.    Hence, it is well
    settled that a state legislature     has a wide range of choice in clasxifying
    and limiting the subjects of taxation.       Henneford,    et al. V. Silas Mason,
    300 U.S. 577, 57 S. Ct. 524 (1937),       and cases there cited; see also
    Keeney v. Comptroller        of the State of New York,     222 U.S. 525, 32 S. Ct.
105 (1912);    Rivera v. Buscaglia,     146 F.2d 461 (C. C.A.,      1st Cir.,  1941).
Honorable   Price   Daniel,   page 4   (WW-1085)




         This bill also provides for an alternative  tax at the rate of one-
fourth of one cent per thousand cubic feet.     This bill provides that this
alternative  tax shall only be levied in the event that the tax above dis-
cussed is unconstitutional.     For the reasons above discussed,    this
alternative  tax is also constitutional.

         We have carefully examined all the provisions      of this bill in
light of the various provisions  of the United States and Texas Constitu~:
tions, and we are of the opinion that this bill is not violative of any
constitutional  provision and is in all things constitutional.



                                  SUMMARY

            The Eckhardt bill,    a copy of which is attached           hereto,
            is constitutional.

                                         Yours     very    truly,

                                         WILL WILSON
                                         Attorney General           of Texas



                                         By:

APPROVED:                                      Assistant     Attorney     General

OPINION     COMMITTEE:

Morgan Nesbitt,  Chairman
.I. C. Davis
Riley Eugene Fletcher
Jack Goodman
Bob E. Shannon

REVIEWED      FOR THE ATTORNEY          GENERAL
BY.            Leonard Passmore
H.B.                                                          BY




                                                 A BILL

                                        TO BE ENTITLED



           AN ACT amending Title 122A, Chapter 3, by adding a new
                Article 3.11 levying a tax on the occupation of produc-
                ing gas as a severance    beneficiary,    which tax is in the
                amount of the difference between the present tax on
                producers   levied under Article    3.01 and one cent per
                MCF, with certain exceptions;      providing alternatively,
                if the same be held invalid, that a tax of one-fourth
                cent per MCF shall be levied against severance          bene-
                ficiaries, with certain exceptions;      providing provisions
                incidental to the accomplishment       of the above purposes;
                providing for the allocation of the proceeds;       repealing
                Chapter 22 of Title 122A and all laws in conflict with
                this Act; providing for severability;      and declaring an
                emergency.



BE IT ENACTED              BY THE LEGISLATURE              OF THE STATE        OF TEXAS:



           Section    1.     That Title    122A,   Chapter    3, Vernon’s    Revised     Civil

Statutes    of Texas       be amended      by inserting    a new article    after   Article   3. 10,

denominated        Article     3. 11,   to read as follows:

           ‘Section    3. 11     Dedicated    Reserve     Tax.



           “(I)    Declaration      of Policy.



           “It is the policy      of this State to obtain as near as may be,            consistent

with a fair       and equitable     tax policy,    a tax return to the State of not less         than
one cent per MCF         on each MCF           of natural        gas produced         and saved      from    the

earth and waters        of this State.         The same         is deemed      necessary

          “1.      to derive a reasonable  State revenue from the trillions
                   of cubic feet of gas removed from the earth and waters
                   of the State each year, and

          “II.     to tax equitably all of those persons integrally engaged
                   in the occupation of removing such gas, so that one
                   associated   group of them will not derive a windfall by
                   virtue of a very small tax burden on each thousand cubic
                   feet of gas produced by them, and others will not be dis-
                   criminated   against because of a comparatively   large
                   tax burden on each thousand cubic feet of gas produced
                   by such others.



          “It is further       the policy     of this State,        in order     to promote       conservation

and to distribute      equitably     the burden         of natural        resources      taxation,    to recog-

nize and clarify      fully by statute        the relation        between      various     persons     engaged

in the occupation       of producing         natural    gas so that the taxpayer             in each instance

may be identified       clearly,     and so that all persons                so engaged      in the occupation

of production      will bear     equitably     the taxes         imposed     in connection      with the sev-

erance    of gas from      Texas     soil.

          “Pursuant     to this policy        it is recognized            that contractual     relations

exist   in such natural       gas production       occupation         between      several     definable      groups,

all engaged      integrally     in such occupation             of severance      of natural     gas from        the

soil and all having such a direct              and beneficial         interest    in the production          of gas

that for the purpose          of taxation     they may ,be classified            as producers         of gas.

It is the policy     of the State of Texas         to recognize            that all such persons,           integrally

engaged    in the occupation        of severance             of natural    gas from      the soil    - producers,


                                                       -2-
severance         producers     and dedicated       reserve      producer8         _ have a taxable         interest

in production        of gas in Texas.



           “(2)     Definitions.



           “The     definitions     contained    in Article      3.04,     insofar     as applicable,

shall   govern      the meanings       of the terms         used in this Article.            In addition,       the

following     definitions       are specifically     applicable        to this Article:



           “(a)     ‘Severance     producer’       means      any person      owning,        controlling,

managing,         or leasing     any gas well and/or          ,any person         who produces         in any

manner       any ga,s by taking it from          the earth or waters              of this State,       and shall

include     any person        owning any royalty        or other interest           in gas or its value,

whether      produced      by him,     or by some        other person        in his behalf,        either    by

lease     or contract      or otherwise,        when such person           producing         gas is in contrac-

tual relation       with the dedicated        reserve       producer      (either     directly,    or,     if a

royalty     or other holder        of an interest       in gas in place       and thereby         entitled    to a

fractional        share   of the valu~e of such gas in place,              indirectly        through    the pro-

ducer).



            ‘l(b), ‘Dedicated      reserve      producer’      means      any person         holding     a written

contract     for a designated        term    specified       therein     which confers         upon such per-

son the right to take title to gas from                 particular       lands,     leases     and reservoirs

in this State and imposes            upon a severance           producer      the duty to supply all or a

designated        quantity     or portion    of gas produced         by that severance            producer


                                                      -3-
(or by that severance            producer      in conjunction        with other severance            producers)

to the dedicated           reserve     producer      at a fixed or determinable             price.



           l’(c)    ‘Severance       beneficiary’       has the following        meaning,:

           “I.       In the case where there is in effect a dedicated reserve
                     contract as to the gas in question,  the term ‘severance
                     beneficiary’ refers to the dedicated reserve producer

           “II.      In the case where there is no dedicated reserve     con-
                     tract in effect as to the gas in question, the term
                     ‘severance   beneficiary’ refers to the producer.



           ‘l(d)    ‘Dedicated       reserve       contract’    means      any written     contract     for a

designated         term    specified     therein     which confers         upon a dedicated      reserve     pro-

ducer the right to take title to gas from                     particular     lands,   leases    and reser-

voirs   in this State,        and imposes          upon a severance          producer      the duty to supply

all or a designated           quantity     or portion     of gas produced         by that severance         pro-

ducer   (or by that severance              producer      in conjunction        with~~others) to the dedi-

cated reserve            producer      at a fixed    or determinable         price.



           ‘l(e)    I.     Meaning     of Residue      Gas.

                     “A.     As to gas from          which liquefiable        hydrocarbons       are removed

‘residue     gas’ means        that constituent         pa,rt of the whole quantity          of gas removed          from

the earth and waters            of this State which eventually               constitutes     the residue.       The

tax is applicable          under the terms          of this Article        to such constituent        part of the

whole quantity           of gas at the time         when it,    along with the associated            gasoline   or

other liquefiable          hydrocarbons,        is actually       severed     from    the earth and waters

of this State.
                                                        -4-
           “B.      As to gas from~which          liquefiable       hydrocarbons       are not removed

‘residue     gas’ means          the entire   quantity except            that gas which is


                     W       injecte,d into the earth,          unless     sold for such purpose;

                    (ii)     produced from       oil wells       with oil and lawfully    vented
                             or flared; or

                   (iii)     used for lifting    oil,    unless     sold for such purpose.



           “II.     How Measured



           “Such residue          gas shall be measured            by determining      that portion      of

gas containing         gasoline     or other liquefiable          hydrocarbons       (that are to be re-

moved      or extracted         at a plant by scrubbing,           absorption,      compression,       or any

other process)             which is left after    the application          of such process      and which

flows    through      the outlet of such plant.               In the event that such gas is processed
                                                                                  ..;1
in more     than one such plant,           the residue          gas content    shall be measured        as that

portion    of the gas which flows             through     the outlet of the first      plant.

           “As to that gas which passes                 through     a separator     and which is not pro-

cessed     in a plant to remove          or ,extract the gasoline             or other liquefiable     hydro-

carbons,      the residue         gas content    shall    be measured          as that portion     of the gas

remaining         after its passage      through        such separator.          In C&heevent that such

gas passes         through      more   than one separator,           the residue     gas content     shall be

measured          as that gas remaining          after the passage           through the first     separator.

           “As to that gas which passes                 through     a drip or trap and which does not

pass    through      a separator       and which is not processed              in a plant to remove       or



                                                        -5-
extract    gasoline      or other liquefiable          hydrocarbons,         the residue      gas content

shall be measured              as that portion    of the gas remaining           after     passage     through

such drip or trap.             In the event that such gas passes               through     more      than one drip

or trap,     then the residue         gas content       shall be measured          as that portion        of the

gas remaining          after    its passage    through       the last drip or trap.

           “As to that gas which passes                through    a meter      and which does not pass

through     a drip or trap and which does not pass                     through a separator           and which

is not processed         in a plant to remove           or ,extract     the gasoline       or other liquefiable

hydrocarbons,          the residue      gas content      shall be measured              as that portion       of the

gas remaining          after it passes       through     such meter.         In the event that such gas

passes     through      more     than one meter,         then the residue        gas content         shall be

measured           as that gas which passes           through    the first     meter.

           ‘j(f)     ‘MCF’ means       thousand       cubic feet.



           “(3)      The Tax Herein         Levied.

           “(a)      There     is hereby    levied,    in addition to all other occupation                taxes

on the occupation            of producing     gas in Texas,         an occupation        tax on the busin,ess

or occupation         of producing      gas within this State a,8 a Severance                 beneficiary       at

the rate of one cent per thousand                cubic feet,of       residue     gas produced,         applicable

at the time the said gas is severed                   from   the earth    or waters        of this State,

less   the amount of tax paid per MCF under the provisions                              of Article     3.01   of

this Chapter,         computed      in the following         manner:




                                                        -6-
          “In the case       of all gas subject        to the tax imposed          by Article      2. 01 ther,e

shall be ascertained            the amount      of tax in cents      and fra.ctions       of a cent per

thousand     cubic feet paid to the State with respect                    to each quantity       of such ga,s

by virtue     of the seven        per cent of value tax provided              in that Article.         If such

amount is less        than one cent per MCF,                 then there shall~be        determined      the

difference        between    such amount and one cent per MCF.                     Such amount multiplied

by the quantity of the residue                gas in question      shall    constitute    the tax obligation

of the severance         beneficiary      of such residue          gas.



           ‘l(b)    The above is subject          to the following         exception:

           “Without     regard      to any other provision           of this Chapter        no producer         pro-

ducing natural        gas from       a newly     discovered       field    shall be required      to pay more

than the seven        per cent of the market           value     of gas therefrom          produced     until

establishment         of the first    field    rules   for such field by the Railroad             Commission

or until the passage            of six months      from      the date of the first       discovery      of natural

gas in such field,          whichever     time     shall~be     the shorter.



           “(4)     Alternative      Computation       of Tax.



           “(a)     If the method      of levy of the tax as set out in Par.                (3) above is held

unconstitutional        after     application     of the severability         clause     hereinafter     set

forth,    or if the same         is held not to be effective          to levy a tax based         on the differ-

ence between         the seven      per cent of value tax levied             in Title    122A,    Chapter       3,

Article     3.01,    and one cent per thousand                cubic feet,    which tax is to be paid




                                                       -7-
by dedicated       reserve      producers     and/or        producers      under the terms          of this Act

as the same        may finally      be interpreted,          then the following        additional     tax (above

the said seven       per cent tax) shall         apply:

          “There      is hereby     levied   in addition to all other occupation                  taxes    on

the occupation       of producing      gas in Texas           an occupation     tax on the business

or occupation        of producing      gas within this State a.8 a severance                beneficiary,

at the rate of one-fourth           cent per MCF            of residue    gas produced.



          ‘l(b)    The above is subject          totthe following         exception:



          “Without      regard     to any other provision            of this Chapter       no producer            pro-

ducing natural       gas from       a newly discovered           field    shall be required         to pay more

than the seven       per cent of the market            value     of gas therefrom         produced        until

establishment        of the first    field   rules    for such field by the Railroad                Commission

or until the passage          of six months      from       the date of the first       discovery         of natural

gas in such field,       whichever       time    shall be the ~shorter.



          “(5)     Collection     of Tax.



          “(a)     The tax hereby       levied    shall be a liability        of the severance            beneficiary.

It shall be his duty to keep accurate                records      of all gas produced         and all matters

reasonably        necessary      or pertinent,       a.8 determined        by the Comptroller,             for the

calculation       and collection     of the tax.       The severance         beneficiary      shall       remit     the

tax additionally      levied     by this Article.           The tax levied     herein     shall     be due and

payable   at the Office         of the Comptrolle~r          ,of Public   Accounts      at Austin     on the last


                                                      -8-
day of the calendar         month.      Each person           liable     for the tax imposed            herein    shall

make     and deliver      to the Comptroller           a verified        report     on forms     furnished       by

the Comptr~oller         showing     such information            as the Comptroller            may deem nec-

essary    for the administration            and enforcement              of this Article.       Such report         shall

Abe accompanied          by legal    tender   or cashier’s         check payable        to the State Treasurer

for the proper         amount of taxes        herein    levied.



           ‘l(b)     The Comptroller        shall    employ      auditors      and/or    other technical

assistants         for the purpose     of verifying      reports       and investigating         the affairs       of

producers,          including   severance      producers         and dedicated        reserve      producers,

to determine         whether    the tax is being properly              reported      and paid.          He or ,they

shall    have the power to enter on the premises                       of any taxpayer         liable    for a

tax under this Act and any other premises                       necessary         in determining         the correct

tax liability,       and to examine      any books           or records      and to secure        any informa-

tion directly        or indirectly    concerned,        according         to law,    and to promulgate

rules    pertinent      to the enforcement          of this Article         which rules     shall       have the

effect   of law.       Before   any division        or allotment         of the tax collected           hereunder

is made,      . 5% of the gross        amount       of that tax shall be set aside              in the State

Treasury      for the use of the Comptroller                  in the administration            and enforcement

of this Article;        and so much of the said proceeds                   of .5’$   of the occupation           tax

paid monthly         as may be needed         in such administration               and enforcement          is

hereby     set aside     for such purposes,            subject    to appropriation          by the Legislature.



           ‘l(c)     In the event that any taxpayer             liable     for a tax under this Act shall

                                                       -9-
not file a report,         the ,Attorney       General     shall .have the right to enjoin such person

until the delinquent         tax is paid or ,said reports                are filed,,      and venue is hereby

fixed in Travis         County.



            ‘l(d)    All persons      having an obligation            imposed      by this Article        shall be

subject     to a penalty         of not less   than $100        or ,more than $l~,.OOO for violation

hereof,      each day’s      violation     constituting         a separate      offense.      The State shall


have a prior         lien for all delinquent         taxes,      penalties      and interest        on all property

used by them or in their business                  of producing           or purchasing       gas,     and if any

of them shall         fail to remit      the proper       taxes,     penalties     and/or      interest    due,

the Comptroller           may employ        personnel       to ascertain        the correct         amount due,

and the person          violating     any of the provisions              of this Article     shall be liable,

as additional         penalty,     for the reasonable           expenses      or the reasonable           value   of

such services          of representatives          of the Comptrollers,           incurred      in, such inves-

tigation     and audit.      The Attorney,General                shall    file suit,,in    the name     of the

State of Texas         for all delinquent       taxes,.     penalties,       ‘and other amounts           due for

the enforcement           of all liens    under ,this Article.



            ‘l(e)    The provisions        of Article     3. 09 of this Chapter             shall    also be appli-

cable to the enforcement               of the provisions           of this Article,        and where      the terms

‘producer’          or ‘purchaser’       are used in that Article,             ,they shall     be construed       to be

broad      enough to include          ‘severance     producer’~ and ‘dedicated               reserve      producer’,

as the case may be.




                                                        -,lO-
            “(6)Allocation          of Revenue.



            “(a)     The revenue      derived     under the provisions           of this Article      shall be

allocated         in the following    manner:

            “I.       . 5% for administration         and enforcement           as hereinabove      provided;

            “II.      One-fourth     of the net revenue          shall be allocated       to the Available

School    Fund;

            “III.     The remaining       three-fourths         shall be deposited       in the Omnibus

Tax Clearance           Fund and shall be ,set aside            for the purpose       of transfer      and allo-

cation from          the Omnibus      Tax Clearance           ,I?und to the Medical      Assistance      Fund

as provided          by~section    2 of Article      XX of Chapter       184,    Acts,    of the Forty-

Seventh      Legislature,         Regular.Session,        1941,    as amended,        it being specifically

provided      that no portion        of the revenues          deposite,d to the Omnibus          Clearance

Fund by virtue          of this Act shall be distributed            or allocated      to any other fund

under the provisions              governing   the Omnibus         Clearance      Fund unless       the needs

of the Medical          Assistance     Fund have been met fully.



            ‘l(b) ‘Revenue        derived.under      the provisions       of this Act’ as used in this

section     means       such revenue      as may be added by vir,tue of the provisions                   of this

Article     3. 11 to that revenue         which would otherwise           be obtained          under other

provisions          of law.

            “(7)     In case two or more          persons      pay under protest         challenging    the

constitutionality         of any portion      of this Article,       the Attorney        General    shall,

within thirty         days after the filing       of the second      protest,     ,institute    a suit for    .~~
                                                                                                                :-


                                                       -11-
                                                                                                                            . .   -




declaratory       judgment    in the District            Court    of Travis     County,      Texas.       In

order     to expedite    the decision          in such case        o,r cases,    and also     in suits filed

by taxpayers       under Article        ,7057b,        Vernon’s     Revised     Civil    Statutes,    any such

cases     involving    the constitutionality,           of any portion      of this Act shall be ad-

vanced     to the top of the docket of any~,Dietrict                  or Appellate        Court in which

the cases     might be filed or appealed.                ‘I



           Sec.   2.    Repealer        ‘.

           All laws or parts        of laws in conflict            with this Act ar~e hereby          repealed         to

the extent of such conflict            only.     Specifically,        Chapter     22,     Title   122A,     is hereby

repealed.

           Sec.   3.    Severability         Clause.



           If any article,     section,        subsection,         sentence.     clause,     or phrase         of this

Act ,is for any~reason        held to be invalid              or unconstitutional         such decision        shall

not affect    the remaining        portion8       or .eectione       of this Act.        The Legislature

hereby     declares     that it would have passed                 such portions      of this Act as may,be

held valid and constitutional,independently                       of such section,        SUbSeCtiOn,       sentence,

clause,     phrase     or portion      of this Act as may.be             held unconstitutional            and invalid.



           Sec.   4.    Emergency        Clause.



           The reasons       set for.th in the declaration              ~of policy      and the fact ,that

additional    revenue      is urgently         needed to meet the budgetary                requirements

of the State,     creates    an emergency              and an imperative         public necessity          that


                                                         -12-
.   , ,




    the constitutional     rule requiring    bills    to be read on three     several   days in

    each House    be suspended,      and this rule is hereby        suspended,     and that this

    Act take effect      and be in force    from     and after its passage,    and it is so

    enacted.




                                                      -13-